 1                                 UNITED STATES DISTRICT COURT
 2                                           DISTRICT OF NEVADA
 3                                                   ***
 4    BENJAMIN DENT,                                          Case No. 2:20-cv-00136-GMN-EJY
 5                   Plaintiff,
 6            v.                                                            ORDER
 7    MICHAEL VIEVER, et al.,
 8                   Defendants.
 9
10          Pending before the Court is Plaintiff’s Motion for Order to Clerk to Send Updated Docket

11   (ECF No. 50). Plaintiff states “he has been moved to NNCC and in the transfer it appears he is

12   missing portions of his records.” Id. at 2. Plaintiff asks for a docket sheet so that he may find

13   what is missing to determine how to proceed in this case. Id.

14          Good cause appearing IT IS HEREBY ORDERED that the Clerk of Court shall send an

15   electronic and hard copy via U.S. Mail of the docket sheet of this matter to Plaintiff within five (5)

16   court days of the date of this Order.

17

18          Dated this 9th day of July, 2021.

19

20

21                                                  ELAYNA J. YOUCHAH
                                                    UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28

                                                       1
